Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-15-00653-CV

                                        IN RE Allen J. JONES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

Delivered and Filed: November 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 19, 2015, relator Allen J. Jones filed a petition for writ of mandamus

complaining of the trial court’s order denying his motion to disqualify opposing counsel in the

underlying civil suit. A separate motion for emergency relief was filed on October 22, 2015. The

court has considered relator’s petition for writ of mandamus and is of the opinion that relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for

emergency relief are denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2014-CI-16674, styled Cearth Faire v. FMP SA Management Group, LLC
d/b/a Food Management Partners, LLC; ALL Jones, LLC; Allen J. Jones, Individually; and Peter Donbavand,
Individually, pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Richard Price
presiding.